ELECTRONIC RECORD                                 SO&'IS
                                                                 Aggravated Sexual Assault
COA#       02-13-00469-CR                        OFFENSE:        of a Child


STYLE:     davis, ricky d.                       COUNTY:         Tarrant


COA DISPOSITION:       AFFIRM                    TRIAL COURT: Criminal District Court 2


DATE: 02/26/15                   Publish: NO     TC CASE #:      1295152D




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    DAVIS, RICKY D. v.                          CCA#:                so&ts
    PRO          S6                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:              osl/^Uo/S                          SIGNED:                             PC:.

JUDGE:             -fz^ Q/AiA~^                       PUBLISH:                        DNP:




                                                                                          MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:



                                                                              ELECTRONIC RECORD